In a tax certiorari proceeding pursuant to Real Property Tax Law article 7 to review real property assessments made for the tax years 1984, 1985 and 1986, the petitioner appeals from a judgment of the Supreme Court, Nassau County (McGinity, J.), entered July 20, 1988, which, inter alia, did not reduce the assessments to the value found by the petitioner’s real estate appraiser.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the Supreme Court properly evaluated the conflicting expert testimony in this case (see, People ex rel. MacCracken v Miller, 291 NY 55; Matter of City of New York [Newtown Cr.], 284 NY 493; Matter of Phelps Dodge Indus, v Kondzielaski, 131 AD2d 675). The court’s conclusion as to the appropriate assessments for the tax years in question was within the range of the evidence and should not be disturbed (see, Matter of Garsky v Kondzielaski, 113 AD2d 834). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.